Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/06/21 has been entered.

OBJECTION

3.	Claim 3 is objected to because of the following informality: in line 4, a word is apparently missing between 'sample' and 'consists'.  Correction is required.

NON-PRIOR ART REJECTION

4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5, 9, 11-13, and 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 

A)	Claims 3-5, 9, and 15-16 are indefinite because they are drawn to a method comprising 'using the gene chip (or kit)…to establish a statistical analysis model for the bladder cancer detection'.  It cannot be determined what action(s) is(are) required for such 'using' because 'to establish a statistical analysis model' is a goal, and no active steps are recited as to how such a goal is to be achieved using said gene chip or kit.  As is understood in the art, steps for using a gene chip could include, for example, 'obtaining a urine sample, isolating nucleic acids from said sample, placing said nucleic acids in contact with a gene chip, determining gene expression levels of genes on the chip, and diagnosing a condition based on statistical analysis of said expression levels.'  Accordingly, dependent claims 11-13 and 17-18 are also indefinite.  Clarification is required.

B)	Claims 4, 13, and 16 are further indefinite because although they are drawn to a method of using the gene chip, the further limitations relate to screening or selecting genes for the chip, which involves a method of making a chip, not using the chip.  Further, it cannot be determined what is encompassed by the relative language 'high specificity', 'big data and algorithm drive', and 'known to mankind'.  Further, use of the language 'namely' renders the claims indefinite because it is unclear what is actually required.  Clarification is required.

C)	Claim 9 is further indefinite because it is not a grammatically correct complete sentence, and also because although 'comprising the steps' is recited, only a single 'using' step is recited.  Correction is required.



CONCLUSION

5.	Claims 1 and 6-8 are allowable.  Claims 3-5, 9, 11-13, and 15-18 are free of the prior art, but are rejected for another reason.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH R HORLICK whose telephone number is (571)272-0784. The examiner can normally be reached Mon. - Thurs. 8:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

01/04/22
/KENNETH R HORLICK/               Primary Examiner, Art Unit 1637